Per Curiam,
This case involves the same questions, and those questions only, that were involved in two cases between the same parties that were appealed to the Supreme Court in McPherson v. Cole, 240 Pa. 444, 448. At the time this case was submitted on paper-books an order was made holding it in abeyance until the decision by the Supreme Court of the two appeals therein pending. Those appeals having been decided, we make the same order in the present case.
We modify the order and decree of the court of common pleas involved in this appeal, by eliminating from its operation the original judgment, and, as so modified, the order and decree are affirmed at the costs of the appellant.